Justice COATS,
dissenting.
Not only do I disagree with the majority's analysis of the problem it sets for itself, but I am also convinced that a number of mistaken presumptions about the effects of federal legislation have led it to address a theoretical problem arguably more thorny than the one actually presented by the search in this case. The majority seems to consider it self-evident that federal statutes permitting the issuance of individual tax identification numbers and requiring the payment of income taxes, irrespective of immigration status, effectively shield tax-preparers from criminal liability for aiding taxpayers to knowingly report income earned under social security numbers belonging to someone else; and in addition, it unselfconsciously presumes that federal statutes limiting the cireumstances under which tax information may be lawfully disclosed effectively create, at one and the same time, a constitutionally protected expectation of privacy in each individual taxpayer. Because I would not only reverse the district court's suppression order as a misapplication of the good faith exception to the Fourth Amendment exelusionary rule, but would also find that the search in this case *949conformed to the dictates of the Fourth Amendment, I write separately to express my views.
The majority distinguishes existing Supreme Court precedent concerning searches of offices housing multiple client files and considers this case to rest in an area of law with sparse precedent of any kind, on the premise that no eriminal conduct was alleged against the tax-preparer whose office was to be searched. Whether this presumption flows from the majority's understanding of federal tax statutes or state criminal statutes, or simply the prosecution's failure to claim otherwise, I believe it is a mistake that fundamentally distorts the majority's Fourth Amendment analysis.1
In this jurisdiction, intentionally assisting someone to use the personal identifying information of another to obtain money (or any other thing of value for that matter) is a felony. See § 18-1-603, C.R.S. (2009) (complicity theory of liability); § 18-5-902, C.R.S. (2009) (crime of identity theft). The affidavit supporting the warrant at issue here not only asserted the tax-preparer's awareness of mismatches but also expressly included an admission of her awareness that most of the clients for whom she secured individual tax identification numbers and filed returns using the ITIN process provided her with a social security number belonging to someone else. This admission not only evidenced a misprision but provided grounds to believe the files in her office would point to her own complicity in multiple erimes of identity theft.
The federal statutes referenced by the majority admittedly provide a method for those without social security numbers, regardless of the reason for this shortcoming, to nevertheless meet their federal income tax obligations; and they clearly prohibit tax-preparers from unilaterally disclosing the tax information provided to them. It may even be the case, as the amici assert, that the Internal Revenue Service deliberately publicizes its own lack of interest in discovering the immigration status of individuals filing tax returns and actually promotes various filing techniques or methods to prevent this information from coming to its attention. But nothing in the federal statutes purports to shield either taxpayers or tax-preparers from prosecution for criminal conduct.
Properly analyzed, the affidavit in this case alleged, on the basis of information from witnesses with first-hand knowledge, not only probable cause to believe that the office to be searched would contain evidence of identity theft by some as yet unknown taxpayers but also that this evidence would probably implicate the tax-preparer herself; be pervasive in seope; and expose to more than cursory inspection only those returns with easily ascertainable conflicting identification numbers. Following the Supreme Court's lead in Andresen v. Maryland, 427 U.S. 463, 96 S.Ct. 2737, 49 L.Ed.2d 627 (1976), numerous courts have approved the search of multiple client files, including attorney files and medical files, upon a showing of probable cause that evidence of a crime committed by the service provider is in some of the files, despite any privacy interest the clients may have in their files. See, e.g., Andresen, 427 U.S. at 478-84, 96 S.Ct. 2737 (upholding a search of the files in the office of an attorney who was suspected of criminal activity); In re Impounded Case (Law Firm), 840 F.2d 196, 200 (3d Cir.1988) (noting that "courts have consistently allowed searches of law offices when the attorneys involved were the targets of criminal investigations" and upholding the search of all of a law firm's personal injury *950files for evidence of the attorneys' suspected corporate tax crimes); United States v. Lievertz, 247 F.Supp.2d 1052, 1063 (S.D.Ind.2002) (noting that "the government had a compelling interest in identifying illegal activity and in deterring future criminal misconduct, an interest which outweighs the privacy rights of those whose records were turned over to the government" and upholding the search of all of a doctor's medical files for evidence that the doctor was involved in a scheme to overprescribe and distribute controlled substances). At least under the unique cireum-stances of this case, the majority should have found the affidavit and warrant sufficient to pass constitutional muster, without requiring particularized information about named taxpayers, according to well-established principles of Fourth Amendment jurisprudence. See United States v. Abrams, 615 F.2d 541, 545 (1st Cir.1980) ("In the first place, if an affidavit contains an averment by an employee that fraudulent practices were regularly pursued during his or her employment, and the term of such employment is set forth, the warrant could authorize the seizure of all records of Medicare and Medicaid services billed and purportedly performed during that period. In the second place, if the means of identification required some analysis and matching, e.g., by comparing patients' invoices with records of actual tests performed, this is a sufficient guarantee of particularity."); see also Andresen, 427 U.S. at 478-84, 96 S.Ct. 2737; People v. Roccaforte, 919 P.2d 799, 803 (Colo.1996) (recognizing that a warrant may even authorize the seizure of all of a business's records where there is probable cause to believe that evidence will be found in most or all business documents).
In any event, however, the majority also presumes that the existence of federal legislation prescribing eriminal penalties for the unauthorized disclosure of individual tax information creates a constitutionally significant expectation on the part of each individual taxpayer that his tax information is safe from disclosure. It does this even though both the United States Supreme Court and this court have previously concluded that it is not reasonable, for Fourth Amendment purposes, for a taxpayer to expect freedom from governmental intrusion into information given to a tax-preparer. See Couch v. United States, 409 U.S. 322, 335-36, 98 S.Ct. 611, 34 L.Ed.2d 548 (1973); Losavio v. Robb, 195 Colo. 533, 540, 579 P.2d 1152, 1157 (1978) (concluding that a subpoena duces tecum for an income tax return "does not invade any constitutional rights" because "(tlhe Fourth Amendment's prohibition against unreasonable searches and seizures does not protect documents already in the public domain, such as income tax returns."). The counterintui-tive, and in fact anomalous, effect of this proposition is that by statutorily proscribing the disclosure of individual tax information under specific and limited cireumstances, Congress necessarily creates a reasonable expectation on the part of individual taxpayers that their tax information may be disclosed to law enforcement officers only upon satisfaction of the requirements of the Fourth Amendment. For hopefully obvious reasons, this proposition has been widely rejected by those courts considering it.
In related contexts, in which the Supreme Court has found there to be no constitutionally cognizable expectation of privacy, claims that subsequent congressional action prohibiting disclosure without a court order effectively creates such a constitutionally cognizable expectation have been uniformly rejected. by the federal courts Following the Supreme Court's conclusion, for example, in United States v. Miller, 425 U.S. 435, 96 S.Ct. 1619, 48 L.Ed.2d 71 (1976), that individuals lack any protected Fourth Amendment interest in records held by their banks, the Fifth Cireuit Court of Appeals flatly rejected, with regard to the enactment of 12 U.S.C. §§ 3401-3422, reasoning virtually identical to that adopted by the majority today. See United States v. Kington, 801 F.2d 733, 737 (5th Cir.1986) ("While it is evident that Congress has expanded individuals' right to privacy in bank records of their accounts, appel-lees are mistaken in their contention that the expansion is of constitutional dimensions. The rights created by Congress are statutory, not constitutional."); see generally, United States v. Thomas, No. 88-6341, 878 F.2d 383, 1989 WL 72926 at *2 (6th Cir. July 5, 1989) ("We agree with all other courts addressing the issue and hold that courts are *951not required to suppress evidence obtained as a result of the government's unauthorized access to a defendant's bank records."). Similarly, following the Supreme Court's holding in Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979), several cireuits have essentially rejected this same reasoning with regard to congressional action requiring court orders for pen registers.2 See United States v. German, 486 F.3d 849, 854 (5th Cir.2007) (declining to suppress evidence gathered in violation of 18 U.S.C. §§ 3121-3127); United States v. Thompson, 936 F.2d 1249, 1251-52 (11th Cir.1991) (same); see also Nat'l City Trading Corp. v. United States, 635 F.2d 1020, 1026 n. 3 (2d Cir.1980) ("The fact that Congress has now enacted the Privacy Protection Act of 1980, Pub.L. No. 96-440, 94 Stat. 1879 (Oct. 13, 1980), which limits the cireumstances under which documentary material may be seized from journalists and authors, does not affect the Supreme Court's interpretation of the requirements of the Fourth Amendment in Zurcher").
Since its enactment, every cireuit court to address the statute limiting disclosure by the TRS, 26 U.S.C. § 6103, has concluded that, because the statute provides its own express remedies, suppression of evidence in a criminal case is not a permissible remedy. See, e.g., United States v. Orlando, 281 F.3d 586, 596 (6th Cir.2002). For the same reason, suppression of tax records is not an appropriate remedy for any violation of 26 U.S.C. § 7216 by tax-preparers. See United States v. Ware, 161 F.3d 414, 424-25 (6th Cir.1998) (holding that the exclusionary rule did not apply to alleged violations of 18 U.S.C. § 201(c)(2), which establishes eriminal penalties for paying a witness to testify, noting that "[glenerally, when Congress has designated a specific remedy for violation of one of its acts, courts should presume that Congress has engaged in the necessary balancing of interests to determine the appropriate penalty").
Unlike the majority, I therefore think it clear that the defendant had no constitutionally cognizable expectation of privacy in either his tax-preparer's copy of his tax returns or any tax information he gave her for the express purpose of providing it to the federal (and presumably state) government. Similarly, I would find that the federal statutes relied on by the majority, which purport on their face to provide only a limited expectation of non-disclosure and include specific penalties for violations, do not contemplate the exclusion of evidence from a criminal proceeding.
Even if the Supreme Court were to ultimately reject the reasoning of these federal appellate courts and accord Congress the power to create constitutionally protected expectations of privacy, improbable as I consider that to be, I would nevertheless take issue with the majority's treatment of the search of a tax-preparer's records as if it were a search of individual taxpayers themselves. In part because human beings, unlike inanimate objects, are generally capable of moving and adding or shedding possessions at will, their mere presence at a searchable location will rarely justify a search of their person as well. See Ybarra v. Illinois, 444 U.S. 85, 100 S.Ct. 338, 62 L.Ed.2d 238 (1979) (patron within tavern); United States v. Di Re, 332 U.S. 581, 68 S.Ct. 222, 92 L.Ed. 210 (1948) (passenger within car). Privacy expectations in writings meriting particularly strong protection, even if tax records were to fall within that class, see Stanford v. Texas, 379 U.S. 476, 485 & n. 16, 85 S.Ct. 506, 13 L.Ed.2d 431 (1965) (distinguishing writings containing ideas from writings simply chronicling erimi-nal activity), are, however, separately and adequately protected by rigid adherence to the particularity requirement, which the majority apparently considers satisfied here. See, e.g., People v. Hearty, 644 P.2d 302, 313 (Colo.1982) ("We believe that rigid adherence *952to the particularity requirement is appropriate where a lawyer's office is searched for designated documents."). The majority's remarkable addition of a requirement that suspicion be sufficiently particularized to justify a search of each individual taxpayer himself is without analog in the jurisprudence of either this court or the Supreme Court. Cf. Tattered Cover, Inc. v. City of Thornton, 44 P.3d 1044, 1055 (Colo.2002) ("The Supreme Court's pronouncements in Zurcher can be read to mean that, beyond the 'serupulous exactitude' requirement, the First Amendment places no special limitation on the ability of the government to seize expressive materials under the Fourth Amendment.").
By contrast, containers, regardless of ownership, may very well be subjected to a search as the result of their mere presence at a location for which a search is authorized. See Houghton, 526 U.S. at 299-307, 119 S.Ct. 1297 (concluding that if there is probable cause to search a car, police officers may search any container in the car capable of concealing the object of the search regardless of its owner and without individualized probable cause that the object will be found in any particular container). While the invasion of spaces within the exclusive control of innocents must always remain a countervailing consideration, there is no suggestion that the tax returns at issue here were owned or controlled by the individual taxpayers at all, much less to the exclusion of others. In any event, the warrant in this case authorized only the search of returns evidencing the assignment of both a social security number and an ITIN to the same taxpayer; and for aught that appears in the record, the warrant was executed with care not to invade the contents of any other returns by more than cursory inspection for this identifying information. Despite the fact that a large number of returns bore signs of probable criminal wrongdoing and were therefore subjected to a search, under these cireumstances I consider the majority's caution against general warrants to be entirely out of place.
Finally, although raising the specter of "writs of assistance" may subtly suggest otherwise, I feel compelled to emphasize my view that immigration status is not in any way at issue in this case. The tax files at issue here were not searched to discover evidence that individuals were not lawfully in the county. As the majority makes clear, federal law provides a mechanism by which even those individuals may comply with their federal tax obligations with some assurance that the IRS will not automatically turn that information over to law enforeement agencies. Rather, the files were searched for evidence of identity theft and eriminal impersonation, serious crimes that create considerable negative consequences for their victims. An individual's immigration status cannot excuse the commission of such independent, criminal conduct, even if it was motivated by that immigration status or an attempt to conceal it.
At issue in this case is the question whether a tax-preparer's admission that she helped taxpayers earning income under social security numbers known to belong to other people to obtain (and file tax returns under) different individual tax identification numbers provides probable cause to search her office and seize those tax returns reflecting both kinds of identification number. Because I believe it does, I respectfully dissent.

. Perhaps in recognition of the tenuousness of their applicability in this context, the majority does not attempt to rely on doctrines of waiver or judicial admission, but instead affirmatively defends the tax-preparer's practices. By footnote, Maj. op. at 930 n. 4, it announces ex cathedra, virtually without discussion or analysis, that the allegations of the affidavit could not implicate the tax-preparer in the crime of identify theft because knowingly filing a tax return reporting income under someone else's social security number could not constitute a crime. As I indicate below, I disagree and believe that using someone else's identifying information to claim a tax refund, or even simply to help establish one's siatus as a taxpayer, could very well violate the elements of our identity theft statute.
In addition, I consider the fact that an employee of the Colorado Department of Revenue did not think the tax-preparer's conduct violated federal tax laws to be completely irrelevant to the question of identity theft.


. We have, of course, found a separate reasonable expectation of privacy in bank records and phone company records of incoming and outgoing calls under the state constitution. See People v. Corr, 682 P.2d 20, 26-28 (Colo.1984); People v. Sporleder, 666 P.2d 135, 140-41 (Colo.1983); Charnes v. DiGiacomo, 200 Colo. 94, 98-100, 612 P.2d 1117, 1119-21 (1980). In addition to the fact that the majority nowhere relies on the state constitution, however, I also believe that the holdings of those cases would not extend to a tax-preparer's copies of tax returns, prepared for the specific purpose of being provided to a governmental agency.